DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
This office action is responsive to the amendment filed on 07/13/22.  As directed by the amendment: claim 38 has been amended; and no claims have been cancelled nor added.  Thus, claims 1, 23-26, and 28-41 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 23-26 and 28-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a water dispersing assembly” and “a movable water-dispering member rotatably 
coupled to the water-dispersing assembly”; however, FIG. 32 of the instant patent application illustrates a telescoping arm 112 and a water distribution assembly 30e which via its identifier arrow indicates that the assembly comprises the telescoping arm 112; thus, the claim recites the aforementioned claim limitations as separate structural features; however, it appears that the assembly includes the movable water-dispersing member and accordingly these elements are not separate limitations.   Appropriate correction is required.   The remaining independent claims include the same limitations and are accordingly rejected for the same reasons.   
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hammad et al. (US 2003/023370).
With regard to claim 1, Hammad describes a beverage brewer (FIGS. 2 & 4), comprising: a brewing material holder (24); a water dispersing assembly (36) disposed above the brewing material holder (24) and configured to receive water (para. [0023]); and a movable water-dispersing member (22) rotatably coupled (see movement in FIG. 2) to the water dispersing assembly (para. [0023]), including at least one arm having at least one port (spray shower head 22 is an arm with at least one port 64 illustrated in FIG. 5), configured to release liquid (water releasing via arrows 90 in FIG. 5, para. [0033]) from the water-dispersing assembly (36) into the brewing material holder (24) (FIGS. 2 & 5).
With regard to claim 25, Hammad teaches the water-dispersing assembly (36) includes an electric motor (52) configured to rotate the water-dispersing member (“When the brewer head 16 is in the closed position, the inlet nozzle 44 may be rotated by a motor 52 or other means coupled to the inlet nozzle 44 for at least a portion of the time while fluid is being delivered to the inner volume of the sealed container or for at least a portion of the time that the beverage brewer 10 is in the closed position”, para. [0055]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 24, 26-29, and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad et al. (US 2003/023370) in view of Popa et al. (US 2017/0347826).
With regard to claim 23, Hammad teaches a beverage brewer (FIGS. 2 & 4), comprising: a brewing material holder (24); a water dispersing assembly (36) disposed above the brewing material holder (24) and configured to receive water (para. [0023]); and a movable water-dispersing member (22) rotatably coupled (see movement in FIG. 2) to the water dispersing assembly (para. [0023]), including at least one arm having at least one port (spray shower head 22 is an arm with at least one port 64 illustrated in FIG. 5), configured to release liquid (water releasing via arrows 90 in FIG. 5, para. [0033]) from the water-dispersing assembly (36) into the brewing material holder (24) (FIGS. 2 & 5).   Hammad does not teach the at least one port is a plurality of ports angled away from a vertical centerline of the water-dispersing member, configured to produce a spray pattern of water having a horizontal component of sufficient force to create torque to rotate the water-dispersing member about the vertical centerline.   However, Popa teaches the at least one port is a plurality of ports (132; FIG. 3-4) angled away from a vertical centerline (112) of the water-dispersing member (100), configured to produce a spray pattern of water having a horizontal component of sufficient force to create torque to rotate the water-dispersing member about the vertical centerline (FIGS. 3-4).   
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hammad reference, such that the at least one port is a plurality of ports angled away from a vertical centerline of the water-dispersing member, configured to produce a spray pattern of water having a horizontal component of sufficient force to create torque to rotate the water-dispersing member about the vertical centerline, as suggested and taught by Popa, for the purpose of providing a more distributed spraying function (para. [0077]-[0080]).
With regard to claim 24, Popa teaches the water-dispersing member (100) includes a center portion (110)(FIGS. 3 & 4); and the at least one arm is first and second arms (120) extending in opposite directions from the center portion (110)(FIGS. 3 & 4).
With regard to claim 26, with regard to the limitation of the water-dispersing assembly includes an attachment bridge including clips configured to removably attach the water-dispersing assembly to the beverage brewer, it is submitted that such a limitation would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art as such an adaptation is an obvious adaptation to make the device separable (see MPEP 2144.04(V.C – Making Separable In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.")..
With regard to claim 27, Popa teaches a lid (210), wherein the water-dispersing assembly (100) is configured to attach to an underside of the lid (FIG. 8).
With regard to claim 28, Hammad teaches A beverage brewer (FIGS. 2 & 4), comprising: a brewing material holder (24); a water-dispersing assembly (36) disposed above the brewing material holder (24) and configured to receive water; a movable water-dispersing member (22) rotatably coupled to the water-dispersing assembly (see movement in FIG. 2); and a water-dispersing manifold (portion of 22) configured to receive the water from the water-dispersing assembly (36) and to rotate with the water-dispersing member (see movement in FIG. 2). 
Hammad does not teach the water-dispersing manifold includes a plurality of ports configured to release the water into the brewing material holder as the water-dispersing member rotates; however, Popa teaches the water-dispersing manifold (100) includes a plurality of ports (132, FIG. 3-4) configured to release the water into the brewing material holder as the water-dispersing member rotates (FIGS. 3-4).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hammad reference, such that the water-dispersing manifold includes a plurality of ports configured to release the water into the brewing material holder as the water-dispersing member rotates, as suggested and taught by Popa, for the purpose of providing a more distributed spraying function (para. [0077]-[0080]).
With regard to claim 29, Hammad teaches the ports (132, FIG. 3-4) are angled such that a force produced by water sprayed from the ports causes the water-dispersing member to rotate (FIGS. 3-4).
With regard to claim 32, Hammad teaches the water-dispersing assembly (36) includes an electric motor (52) configured to rotate the water-dispersing member (“When the brewer head 16 is in the closed position, the inlet nozzle 44 may be rotated by a motor 52 or other means coupled to the inlet nozzle 44 for at least a portion of the time while fluid is being delivered to the inner volume of the sealed container or for at least a portion of the time that the beverage brewer 10 is in the closed position”, para. [0055]).
With regard to claim 33, Popa teaches the ports (132) are uniformly spaced apart out from an axis of rotation (112) of the water-dispersing manifold (FIGS. 3-4).
With regard to claim 34, with regard to the limitation of the ports are spaced apart at decreasing spacing away from an axis of rotation of the water-dispersing manifold, in view of claim recitations of claim 33, as the claim recites the ports are uniformly spaced the instant claim limitation is not critical and/or provide an unexpected result, and as such, it is submitted that such an adaptation would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention as a matter of routine experimentation.
With regard to claim 35, Popa teaches the water-dispersing manifold includes at least one arm (120) extending from an axis of rotation (112) of the water-dispersing manifold; and the ports (132) are spaced apart along a length of the at least one arm (ports at respective arm ends as illustrated in FIGS. 3-4).
With regard to claim 36, Popa teaches a lid (210), wherein the water-dispersing assembly (100) is configured to attach to an underside of the lid (FIG. 8).


Allowable Subject Matter
Claims 38-43 are allowable, and assuming the above definiteness rejection(s) were overcome.
Claims 30, 31, 37, 39, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and assuming the above definiteness rejection(s) were overcome.

Response to Arguments
Applicant's arguments filed 07/13/22 have been fully considered and are addressed hereafter.   The Examiner maintains their position(s) regarding the definiteness rejections.    Even upon review of FIGS. 33A and 33B which the Applicant references in their arguments over the definiteness rejection,a singular structure is identified (first water dispensing assembly 200a) which includes arms 202.  It is unclear what structure corresponds with the water dispensing assembly.    
It is asserted in the office action response at pg. 12 that “the shower head support frame 36 is not 
the claimed water-dispersing assembly, as asserted by the examiner.   The claimed water-dispersing assembly is disposed above the brewing material holder and configured to receive water.   The disclosed shower head support frame 36 is merely a structural feature to which the shower head 22 is mounted.  The head support frame 36 is not configured to receive water.”   The Examiner respectfully traverses the aforementioned assertion as the citation explicitly teaches that: “the horizontal spray shower head 22 may be mounted in a shower head support frame 36 such as is shown in FIG. 2. The shower head support frame 36 includes a hole into which the horizontal spray shower head 22 fits”, para. [0023] and “the neck 50 also fits into the shower head support frame 36, described above. The remainder of the horizontal spray shower head 22 also serves as a conduit for the heated water, bends at approximately a right angle to the neck 50”, para. [0024]; and accordingly, as illustrated in FIG. 2 the spray shower head 22 connects into the head support frame 36 and in FIG. 6 a tube 52 runs a length to a water reservoir, and accordingly, the head support frame 36 receives water as the tube 52 supplies water.   Additionally, the assertions in the office action response are contradictory as it is asserted at pg. 13 that “no water-receiving element is disclosed to which the shower head 22 is rotatably coupled” and earlier at pg. 12 it is asserted that “ to aid in removing the brew basket 24, the horizontal spray shower head 22 is rotatable to one side so that the brew basket 24 can be lifted upward without interference.  The horizontal spray shower head 22 is mounted in a shower head support frame 36 (FIG. 2) which includes a hole into which the shower head 22 fits.  Making using of a notched arrangement, a user can lift the shower head 22, rotate the shower head 22, and then lower the shower head 22 into the offset position….”   	
	At pg. 14 of the office action response, it is asserted that “Popa et al. do not disclose or suggest a movable water-dispersing member that includes at least one arm having a plurality of ports; each arm disclosed by Popa et al. has only one port….”   It is respectfully submitted that the claim construction that Applicant is providing is not recited within the claim as it is recited “wherein the at least one port is a plurality of ports angled away from a vertical center-line of the water dispersing member….”, the cited figure of Popa clearly illustrates two ports (i.e., a “plurality” of ports which are angled away from a vertical center-line).   Furthermore, It is respectfully submitted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	At pg. 14-15 of the office action response, it is asserted that the Examiners contention that the limitation of the water dispersing assembly including an attachment bridge including clips to provide for removability, that the Examiner has not provided a reason to show a desirability for such an assertion.   However, the Examiner states that such an adaptation would provide for making the device separable.   
	At pgs. 15-16 of the office action response, it is asserted that with regard to claim 28, that “the examiner identified a portion of the Hammad et al. horizontal spray shower head 22 as the claimed manifold, as well as the Popa et al. rinse head 100… although the popa et al. rinse head 100 as a whole could arguably be considered a manifold….”   In view of the foregoing emphasized portion and in view of the outstanding rejection over claim 28, the Examiner maintains their position.   Furthermore, upon review of the written description, the Examiner is unable to find any description therein which states that the claimed manifold would provide unexpected and/or unpredictable results as “manifolds” are well known in the art (as detailed in the rejection).   Additionally, it should be stressed (as indicated in MPEP 2141) that the Supreme Court in KSR v. Teleflex particularly emphasized: "’the need for caution in granting a patent based on the combination of elements found in the prior art,’Id. at ___, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that ‘[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.’Id. at ___, 82 USPQ2d at 1395. The Supreme Court stated that there are ‘[t]hree cases decided after Graham [that] illustrate this doctrine.’ Id.  at ___, 82 USPQ2d at 1395. (1) ‘In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.’ Id.  at ___, 82 USPQ2d at 1395. (2) ‘In Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., . . . [t]he two [pre-existing elements] in combination did no more than they would in separate, sequential operation.’Id.  at ___, 82 USPQ2d at 1395. (3) ‘[I]n Sakraida v. AG Pro, Inc., the Court derived . . . the conclusion that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.’ Id. at ___, 82 USPQ2d at 1395-96 (Internal quotations omitted.). The principles underlining these cases are instructive when the question is whether a patent application claiming the combination of elements of prior art would have been obvious. The Supreme Court further stated that: When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396…..”   

Request for Examiner Interview
To help expedite the processing of the instant patent application, the Examiner is amendable to conducting an Examiner Interview in the interest of compact prosecution.   
		
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761